On Rehearing.
(Nov. 30, 1903.)
PER OURIAM.
The court adopted the calculations of plaintiff’s brief announcing that any errors therein would be corrected on application for rehearing. On such application it appearing that by inadvertence plaintiff charged interest for one year too many, and credited the commission of defendant in a lump sum at the date of settlement, in*21stead of at the dates when the same accrued, thereby depriving defendant of interest on this commission while interest was running against him on the account, the judgment is accordingly corrected in these particulars, and reduced from $5,861.43 to $4,628.87. Legal interest on this balance to run from May 9, 1898. As thus amended,' the judgment is adhered to, and the rehearing is refused.